Opinion issued August 31, 2018




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-18-00651-CV
                             ———————————
                    GAIL THOMAS WHITCOMB, Appellant
                                          V.
                  JERIANN WHITCOMB KOLBER, Appellee



                    On Appeal from the Probate Court No. 2
                            Harris County, Texas
                        Trial Court Cause No. 380338


                           MEMORANDUM OPINION
      Appellant, Gail Thomas Whitcomb, filed a motion to dismiss this appeal,

stating that he no longer desires to pursue this appeal. See TEX. R. APP. P. 42.1(a)(1).

Although appellant’s motion does not contain a certificate of conference and ten

days has not yet passed, we conclude that good cause exists to suspend the normal
operation of Rules 10.1 and 10.3 and construe appellant’s motion as unopposed. See

TEX. R. APP. P. 2, 10.1(a)(5), 10.3(a)(2), 42.1(a)(1). No other party has filed a notice

of appeal and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant appellant’s motion and dismiss this appeal. See TEX.

R. APP. P. 42.3(a), 43.2(f).

                                   PER CURIAM
Panel consists of Justices Keyes, Bland, and Lloyd.




                                           2